DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, “the drive assembly is biased toward the deactivated state…” is indefinite in that it is not understood what element is intended to cause this claimed biasing function in the context of the claim language. 
In claim 10, in “wherein the drive assembly… manually actuated by a user”, it is unclear if this manual actuation is intended to be caused by the manual actuator of claim 1 or some other type of manual actuation means. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dore Vasudenvan et al., US Patent 9,567,773, in view of Hotzl, US Patent 5,404,737.
Regarding claim 1, (see the flow chart of figure 1) Vasudenvan provides essentially all of the claimed limitations, including an access control device, inherently comprising a locking member (including 101) inherently having a locking position and an unlocking position; an electronic actuator (including 102) operably connected with the locking member; a switch (including at least 106) connected between the electronic actuator and a power supply (including 104), the switch inherently having a closed state in which the electronic actuator is connected to the power supply and is operable to maintain the locking member in the unlocking position (as conventional), and the switch having an open state in which the electronic actuator is disconnected from the power supply (as conventional). 
Regarding claim 1, Vasudevan provides the claimed invention except explicit disclosure of a manual actuator operable to transition the switch between the open state and the closed state, as claimed.  However, Vasudevan does suggest the use of manually engageable user interface at 108, for providing means of operating the switch 106.  It is well known in the art of locks and latches to utilize manually operable elements for actuations of electronic components which include some type of switch device, in order to utilize an effective means of operating a locking device.   Hotzl teaches an example of structure including a manual actuator (see figure 1a) for engaging switching structure of an electronic locking/latching device.  It would have been obvious at the time the invention was effectively filed to have included in the device of Vasudevan manual actuation means, similar to the type of manual actuator structure disclosed in Hotzl, for the purpose of utilizing an alternative means of effectively operating the locking device, for an application in which such a type of manual actuating structure would be suitable.   
Regarding claim 2, the language of the claim is generally very broad and absent of any distinguishing structure such that the limitations of this claim can at least be broadly read on the design of the combination of Vasudevan and Hotzl by virtual of the resulting structure of the combination. 
Regarding claims 3-7, Hotzl discloses a cylindrical lock structure, and cylindrical lock structures are generally known in the art to include structure which may be considered as being, or equivalent to, a shell, a rotatable plug, and tailpiece, along with the other limitations of these claims which are well known and common to cylinder lock structures.  Thus, the prior art element at least performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  The broadly claimed structure of these claims is generally known to be common to cylindrical lock designs, or at least equivalent thereto. 
Regarding claim 8, see figure 3 (being of conventional design).
Regarding claim 9, the combination would function as claimed.
Regarding claim 10, note the drive assembly as shown in figure 4, which can be manually actuated by hub means 340 as shown in figure 3.
Regarding claim 11, see figures 4.
Claims 23-20 are rejecting using the same or similar reasoning as above. 

Allowable Subject Matter
Claims 18-21, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive.
Applicant argues that the 112 rejections of claims 10 and 11 are unnecessary in that applicant asserts the claims are sufficiently clear as is.  The examiner disagrees. Although it is indeed clear from the claim that some biasing occurs, it is unclear as to what type of biasing and what particular element(s) is/are intended to cause such biasing in the context of the claim language.  There are substantially different possible sources of biasing for a component which may each define a substantially different inventive concept, such as the differences between biasing of a spring, a magnet, or gravity.  More clarifying language is needed to defined the intended source of biasing.  One way to resolve this issue is that if a “biasing member” where sufficiently defined in the specification, then claim 10 could simply be amended to read –the drive assembly is biased by a biasing member--, for clarity. 

Conclusion
This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675